Name: Council Regulation (EEC) No 2050/83 of 21 July 1983 confirming Commission Regulation (EEC) No 873/83 revoking the protective measures in respect of imports into France and the United Kingdom of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, and introducing a system of automatic authorization for imports of the products in question originating in or coming from South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 83 Official Journal of the European Communities No L 200/43 COUNCIL REGULATION (EEC) No 2050/83 of 21 July 1983 confirming Commission Regulation (EEC) No 873/83 revoking the protective measures in respect of imports into France and the United Kingdom of table ­ ware and other articles of a kind commonly used for domestic or toilet purposes , of stoneware, and introducing a system of automatic authorization for imports of the products in question originating in or coming from South Korea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 15 (5) and (6) thereof, Whereas, by its Regulation (EEC) No 873/83 (2), the Commission repealed protective measures in respect of imports into France and the United Kingdom of table ­ ware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, and intro ­ duced an automatic import authorization system for such products originating in or coming from South Korea ; Whereas one Member State remitted an appeal on this Regulation to the Council on 11 May 1983 ; Whereas the Council 's discussions have shown that the situation which induced the Commission to adopt Regulation (EEC) No 873/83 was persisting ; whereas it is consequently justifiable to retain such measures ; Whereas, pursuant to Article 15 (6) of Regulation (EEC) No 288/82, it is accordingly desirable for the Council to confirm Commission Regulation (EEC) No 873/83 , HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 873/83 is hereby confirmed . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 July 1983 . For the Council The President D. KOULOURIANOS (') OJ No L 35, 9 . 2 . 1982, p. 1 . 0 OJ No L 96, 15 . 4 . 1983, p. 8 .